Exhibit 10.3
 
STOCK OPTION AGREEMENT
 
SCORES HOLDING COMPANY, INC.
 
 
THIS AGREEMENT is entered into as of the ___ day of _______, 2010 (the “Date of
Grant”)
 
BETWEEN:
 
SCORES HOLDING COMPANY, INC., a company incorporated pursuant to the laws of the
State of Utah,
 
(the “Company”)
 
AND:
______________________, of [address]


(the “Optionee”).
 
WHEREAS:
 
A.           The Board of Directors of the Company (the “Board”) has approved
and adopted the Scores Holding Company, Inc., 2010 Equity Incentive Plan (the
“2010 Plan”), pursuant to which the Board is authorized to grant to employees
and other selected persons stock options to purchase common shares of the
Company (the “Common Stock”);
 
B.           The 2010 Plan provides for the granting of stock options that
either (i) are intended to qualify as “Incentive Stock Options” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), or (ii) do not qualify under Section 422 of the Code (“Non-Qualified
Stock Options”); and
 
C.           The Board has authorized the grant to Optionee of options to
purchase a total of ___________________ (_________) shares of Common Stock (the
“Options”), which Options are intended to be (select one):
 
[   ]           Incentive Stock Options;
[   ]           Non Qualified Stock Options
 
NOW THEREFORE, the Company agrees to offer to the Optionee the option to
purchase, upon the terms and conditions set forth herein and in the 2010 Plan,
___________ (___________) shares of Common Stock.  Capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the 2010
Plan.
 
1.           Exercise Price.  The exercise price of the options shall be US$____
per share.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Limitation on the Number of Shares.  If the Options granted hereby
are Incentive Stock Options, the number of shares which may be acquired upon
exercise thereof is subject to the limitations set forth in Section 6(e)(iv) of
the 2010 Plan.
 
3.           Vesting Schedule.  The Options shall vest in accordance with
Exhibit A.
 
4.           Options not Transferable.  The Options may not be transferred,
assigned, pledged or hypothecated in any manner (whether by operation of law or
otherwise) other than by will, by applicable laws of descent and distribution
or, in the case of a Non-Qualified Stock Option, pursuant to a qualified
domestic relations order, and shall not be subject to execution, attachment or
similar process; provided, however, that if the Options represent a
Non-Qualified Stock Option, such Option is transferable without payment of
consideration to immediate family members of the Optionee or to trusts or
partnerships established exclusively for the benefit of the Optionee and
Optionee’s immediate family members.  Upon any attempt to transfer, pledge,
hypothecate or otherwise dispose of any Option or of any right or privilege
conferred by the 2010 Plan contrary to the provisions thereof, or upon the sale,
levy or attachment or similar process upon the rights and privileges conferred
by the 2010 Plan, such Option shall thereupon terminate and become null and
void.
 
5.           Investment Intent.  By accepting the Options, the Optionee
represents and agrees that none of the shares of Common Stock purchased upon
exercise of the Options will be distributed in violation of applicable federal
and state laws and regulations.  In addition, the Company may require, as a
condition of exercising the Options, that the Optionee execute an undertaking,
in such a form as the Company shall reasonably specify, that the Stock is being
purchased only for investment and without any then-present intention to sell or
distribute such shares.
 
6.           Termination of Employment and Options.  Vested Options shall
terminate, to the extent not previously exercised, upon the occurrence of the
first of the following events:
 
 
(a)
Expiration.  Five (5) years from the Date of Grant.

 
 
(b)
Termination for Cause.  The date of the first discovery by the Company of any
reason for the termination of an Optionee’s employment or contractual
relationship with the Company or any related company for cause (as determined in
the sole discretion of the 2010 Plan administrator), and, if an Optionee’s
employment is suspended pending any investigation by the Company as to whether
the Optionee’s employment should be terminated for cause, the Optionee’s rights
under this Agreement and the 2010 Plan shall likewise be suspended during the
period of any such investigation.

 
 
(c)
Termination Due to Death or Disability.  The expiration of one (1) year from the
date of the death of the Optionee or cessation of an Optionee’s employment or
contractual relationship by reason of Disability (within the meaning of Section
22(e) of the Code).  If an Optionee’s employment or contractual relationship is
terminated by death, any Option held by the Optionee shall be exercisable only
by the person or persons to whom such Optionee’s rights under such Option shall
pass by the Optionee’s will or by the laws of descent and distribution.

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
(d)
Termination for Any Other Reason.  The expiration of three (3) months from the
date of an Optionee’s termination of employment or contractual relationship with
the Company or any affiliated company or subsidiary of the Company (a “Related
Corporation”) for any reason whatsoever other than termination of service for
cause, death or Disability.

 
Each unvested Option granted pursuant hereto shall terminate immediately upon
termination of the Optionee’s employment or contractual relationship with the
Company for any reason whatsoever, including Disability unless vesting is
accelerated in accordance with Section 11(e) of the 2010 Plan.
 
7.           Stock. In the case of any stock split, stock dividend or like
change in the nature of shares of Stock covered by this Agreement, the number of
shares and exercise price shall be proportionately adjusted as set forth in
Section 5(b) of the 2010 Plan.
 
8.           Exercise of Option.  Options shall be exercisable, in full or in
part, at any time after vesting, until termination; provided, however, that any
Optionee who is subject to the reporting and liability provisions of Section 16
of the Securities Exchange Act of 1934 with respect to the Common Stock shall be
precluded from selling or transferring any Common Stock or other security
underlying an Option during the six (6) months immediately following the grant
of that Option.  If less than all of the shares included in the vested portion
of any Option are purchased, the remainder may be purchased at any subsequent
time prior to the expiration of the Option term.  No portion of any Option for
less than fifty (50) shares (as adjusted pursuant to Section 5(b) of the 2010
Plan) may be exercised; provided, that if the vested portion of any Option is
less than fifty (50) shares, it may be exercised with respect to all shares for
which it is vested.  Only whole shares may be issued pursuant to an Option, and
to the extent that an Option covers less than one (1) share, it is
unexercisable.
 
Each exercise of the Option shall be by means of delivery of a notice of
election to exercise (which may be in the form attached hereto as Exhibit B) to
the CEO of the Company at its principal executive office, specifying the number
of shares of Common Stock to be purchased and accompanied by payment in cash by
certified check or cashier’s check in the amount of the full exercise price for
the Common Stock to be purchased.  In addition to payment in cash by certified
check or cashier’s check, an Optionee or transferee of an Option may pay for all
or any portion of the aggregate exercise price by complying with one or more of
the following alternatives:
 
 
(a)
by delivering to the Company shares of Common Stock previously held by such
person, duly endorsed for transfer to the Company, or by the Company withholding
shares of Common Stock otherwise deliverable pursuant to exercise of the Option,
which shares of Common Stock received or withheld shall have a fair market value
at the date of exercise (as determined by the 2010 Plan administrator) equal to
the aggregate purchase price to be paid by the Optionee upon such exercise; or

 
 
(b)
by complying with any other payment mechanism approved by the 2010 Plan
administrator at the time of exercise.

 
 
-3-

--------------------------------------------------------------------------------

 
 
It is a condition precedent to the issuance of shares of Common Stock that the
Optionee execute and/or deliver to the Company all documents and withholding
taxes required in accordance with Sections 11(a) and 11(f) of the 2010 Plan.
 
9.           Holding period for Incentive Stock Options.  In order to obtain the
tax treatment provided for Incentive Stock Options by Section 422 of the Code,
the shares of Common Stock received upon exercising any Incentive Stock Options
received pursuant to this Agreement must be sold, if at all, after a date which
is later of two (2) years from the date of this agreement is entered into or one
(1) year from the date upon which the Options are exercised.  The Optionee
agrees to report sales of shares prior to the above determined date to the
Company within one (1) business day after such sale is concluded.  The Optionee
also agrees to pay to the Company, within five (5) business days after such sale
is concluded, the amount necessary for the Company to satisfy its withholding
requirement required by the Code in the manner specified in Section 11(f) of the
2010 Plan.  Nothing in this Section 9 is intended as a representation that
Common Stock may be sold without registration under state and federal securities
laws or an exemption therefrom or that such registration or exemption will be
available at any specified time.
 
10.           Resale restrictions may apply.  Any resale of the shares of Common
Stock received upon exercising any Options will be subject to resale
restrictions contained in the securities legislation applicable to the
Optionee.  The Optionee acknowledges and agrees that the Optionee is solely
responsible (and the Company is not in any way responsible) for compliance with
applicable resale restrictions.
 
11.           Subject to 2010 Plan.  The terms of the Options are subject to the
provisions of the 2010 Plan, as the same may from time to time be amended, and
any inconsistencies between this Agreement and the 2010 Plan, as the same may be
from time to time amended, shall be governed by the provisions of the 2010 Plan,
a copy of which has been delivered to the Optionee, and which is available for
inspection at the principal offices of the Company.
 
12.           Professional Advice.  The acceptance of the Options and the sale
of Common Stock issued pursuant to the exercise of Options may have consequences
under federal and state tax and securities laws which may vary depending upon
the individual circumstances of the Optionee.  Accordingly, the Optionee
acknowledges that he or she has been advised to consult his or her personal
legal and tax advisor in connection with this Agreement and his or her dealings
with respect to Options.  Without limiting other matters to be considered with
the assistance of the Optionee’s professional advisors, the Optionee should
consider: (a) whether upon the exercise of Options, the Optionee will file an
election with the Internal Revenue Service pursuant to Section 83(b) of the Code
and the implications of alternative minimum tax pursuant to the Code; (b) the
merits and risks of an investment in the underlying shares of Common Stock; and
(c) any resale restrictions that might apply under applicable securities laws.
 
13.           No Employment Commitment.  The grant of the Options shall in no
way constitute any form of agreement or understanding binding on the Company or
any Related Company, express or implied, that the Company or any Related Company
will employ or contract with the Optionee, for any length of time, nor shall it
interfere in any way with the Company’s or, where applicable, a Related
Company’s right to terminate Optionee’s employment at any time, which right is
hereby reserved.
 
 
-4-

--------------------------------------------------------------------------------

 
 
14.           Entire Agreement.  This Agreement is the only agreement between
the Optionee and the Company with respect to the Options, and this Agreement and
the 2010 Plan supersede all prior and contemporaneous oral and written
statements and representations and contain the entire agreement between the
parties with respect to the Options.
 
15.           Notices.  Any notice required or permitted to be made or given
hereunder shall be mailed or delivered personally to the addresses set forth
below, or as changed from time to time by written notice to the other:


The Company: 
Scores Holding Company, Inc.

533-535 West 27th Street
New York, NY 10001
Attention:  CEO
 
With a copy to: 
Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor
New York, NY 10022
Attention: Adam S. Gottbetter
 


The Optionee: 
[address]

 
SCORES HOLDING COMPANY, INC.
 
Per:  _____________________________________
Authorized Signatory
 


_________________________________________
[Optionee]
 
 
-5-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TERMS OF THE OPTION
 


Name of the Optionee:
____________
   
Date of Grant:
__________ ___, 2010
   
Designation:
[Non Qualified] [Incentive] Stock Options
   
1.           Number of Options granted:
___________ shares
   
2.           Purchase Price:
$____ per share
   
3.           Vesting Dates:
__________ shares __________ ___, 20__
__________ shares __________ ___, 20__
__________ shares __________ ___, 20__
__________ shares __________ ___, 20__
   
4.           Expiration Date:
__________ ___, 2015

 
 
-6-

--------------------------------------------------------------------------------

 


EXHIBIT B
 
To: 
Scores Holding Company, Inc.

 
Attention: CEO
 
Notice of Election to Exercise
 
This Notice of Election to Exercise shall constitute proper notice under the
Scores Holding Company, Inc.’s (the “Company”) 2010 Equity Incentive Plan (the
“2010 Plan”) pursuant to Section 8 of that certain Stock Option Agreement (the
“Agreement”) dated as of the ___ day of _______, 2010, between the Company and
the undersigned.
 
The undersigned hereby elects to exercise Optionee’s option to purchase
__________________ shares of the common stock of the Company at a price of
US$____ per share, for aggregate consideration of US$__________, on the terms
and conditions set forth in the Agreement and the 2010 Plan.  Such aggregate
consideration, in the form specified in Section 8 of the Agreement, accompanies
this notice.
 
The Optionee hereby directs the Company to issue, register and deliver the
certificates representing the shares as follows:
 
Registration Information:
 
Delivery Instructions:
     
Name to appear on certificates
 
Name
     
Address
 
Address
                     
Telephone Number

 
DATED at ____________________________________, the _______ day of
________________________, 20___.
 
 
 
 
 
     
 
 
(Name of Optionee – Please type or print)
           
 
 
(Signature and, if applicable, Office)
                (Address of Optionee)                
(City, State, and Zip Code of Optionee)

 
 
-7-

--------------------------------------------------------------------------------

 
 